--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
Exhibit 10.2
 
[FORM OF WARRANT]
 
THE OFFER AND SALE OF THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.
 
BONDS.COM GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 
Date of Issuance: [●]
 
THIS IS TO CERTIFY that [●], a [●], and its transferees, successors and assigns
(the “Holder”), for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, is entitled to purchase from BONDS.COM GROUP,
INC., a Delaware corporation (the “Company”), at the price of $0.07 per share,
as such price may be adjusted as provided herein (the “Exercise Price”), at any
time on or after the date hereof (the “Commencement Date”) and expiring on the
date that is five (5) years after the Commencement Date (the “Expiration Date”),
[●] ([●]) (the “Aggregate Number”) shares of the fully paid and nonassessable
Common Stock, par value $0.0001 per share, of the Company (the “Common Stock”)
(as such number may be adjusted as provided herein).
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 11 hereof unless otherwise defined herein.
 
SECTION 1.  
The Warrant; Transfer and Exchange.

 
(a) The Warrant.  This Common Stock Purchase Warrant (this “Warrant”) is issued
under and pursuant to the Unit Purchase Agreement, dated as of the date hereof,
by and between the Company, the Holder and the other parties set forth on
Schedule A thereto (the “Unit Purchase Agreement”).  This Warrant and the rights
and privileges of the Holder hereunder may be exercised by the Holder in whole
or in part as provided herein, shall survive any termination of the Unit
Purchase Agreement and, as more fully set forth in Sections 1(b) and 8 hereof,
may be transferred (subject to applicable securities laws and regulations) by
the Holder to any other Person or Persons at any time or from time to time, in
whole or in part, regardless of whether the Holder retains any or all rights
under the Unit Purchase Agreement.
 
(b) Transfer and Exchanges.  The Company shall initially record this Warrant on
a register to be maintained by the Company with its other stock books and,
subject to Section 8 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  
Exercise.

 
(a) Right to Exercise.  At any time after the Commencement Date and on or before
the Expiration Date, the Holder, in accordance with the terms hereof, may
exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b) Payment of Exercise Price.  Payment of the Exercise Price shall be made to
the Company by either of the following means (or any combination of such means):
(i) in cash or other immediately available funds, payable by certified wire
transfer to an account designated by the Company or (ii) as provided in Section
2(c).  The amount of the Exercise Price to be paid shall equal the product of
(A) the Exercise Amount multiplied by (B) the Exercise Price per share.
 
(c) Cashless Exercise.  The Holder shall have the right to pay all or a portion
of the Exercise Price by making a “Cashless Exercise” pursuant to this Section
2(c), in which case the portion of the Exercise Price to be so paid shall be
paid by reducing the number of shares of Common Stock otherwise issuable
pursuant to the Election to Purchase (the “Exercise Shares”) by an amount (the
“Cashless Exercise Shares”) equal to (i) the Exercise Price multiplied by the
Exercise Shares and divided by (ii) the Fair Market Value Per Share of the
Common Stock determined as of the Business Day immediately preceding the date of
such exercise of this Warrant.  The number of shares of Common Stock to be
issued to the Holder as a result of a Cashless Exercise will therefore be equal
to the Exercise Shares minus the Cashless Exercise Shares.
 
(d) Issuance of Shares of Common Stock.  Upon receipt by the Company of this
Warrant at the Principal Office in proper form for exercise, and accompanied by
payment of the Exercise Price as aforesaid, the Company shall immediately cause
the shares of Common Stock to be registered in the name of the Holder in the
Register of Stockholders of the Company and the Holder shall then be deemed to
be the holder of record of the shares of Common Stock issuable upon such
exercise, notwithstanding that certificates representing such shares of Common
Stock may not then be actually delivered.  Upon such surrender of this Warrant
and payment of the Exercise Price as aforesaid, the Company shall issue and
cause to be delivered with all reasonable dispatch to, or upon the written order
of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Fractional Shares.  The Company shall not be required to deliver fractions
of shares of Common Stock upon exercise of this Warrant.  If any fraction of a
share of Common Stock would be deliverable upon an exercise of this Warrant, the
Company may, in lieu of delivering such fraction of a share of Common Stock,
make a cash payment to the Holder in an amount equal to the same fraction of the
Fair Market Value Per Share of the Common Stock determined as of the Business
Day immediately preceding the date of exercise of this Warrant.
 
(f) Partial Exercise.  In the event of a partial exercise of this Warrant, the
Company shall issue to the Holder a Warrant in like form for the unexercised
portion thereof.
 
SECTION 3.  
Payment of Taxes.

 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.  
Replacement Warrant.

 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.  
Reservation of Capital Stock and Other Covenants.

 
(a) Reservation of Authorized Capital Stock.  The Company shall at all times
ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.
 
(b) Affirmative Actions to Permit Exercise and Realization of Benefits.  If any
shares of Common Stock to be issued upon the exercise of this Warrant, or any
shares or other securities to be issued pursuant to Section 6 hereof, require
registration with or approval of any Governmental Authority under any federal or
state law (other than securities laws) before such shares or other securities
may be validly delivered upon exercise of this Warrant or other securities that
may be purchased hereunder, then the Company covenants that it will, at its sole
expense, and as promptly as practicable, secure such registration or approval,
as the case may be.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Validly Issued Shares.  The Company covenants that all shares of Common
Stock delivered upon exercise of this Warrant, assuming full payment of the
Exercise Price, shall, upon delivery by the Company, be duly authorized and
validly issued, fully paid and nonassessable, free from all stamp taxes, liens
and charges with respect to the issue or delivery thereof and otherwise free of
all other security interests, encumbrances and claims of any nature whatsoever
other than such security interests, encumbrances and claims granted by the
Holder.
 
SECTION 6.  
Adjustments.

 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  
 
(a) Adjustments to Aggregate Number.  The Aggregate Number, after taking into
consideration any prior adjustments pursuant to this Section 6, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number hereunder.
 
(i) Stock Dividends; Subdivisions, Combinations and Reclassifications.  In case
at any time or from time to time the Company shall:
 
(A) issue to the holders of the Common Stock a dividend payable in, or other
distribution of, Common Stock (a “Stock Dividend”),
 
(B) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, including, without limitation, by means of a stock split
(a “Stock Subdivision”),
 
(C) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock (a “Stock Combination”), or
 
(D) issue any shares of its capital stock in a reclassification of the Common
Stock (a “Stock Reclassification”),
 
then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.
 
(ii) Miscellaneous.  The following provisions shall be applicable to the making
of adjustments of the Aggregate Number provided above in this Section 6(a):
 
(A) The adjustments required by the preceding paragraphs of this Section 6(a)
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that no adjustment of the Aggregate Number that
would otherwise be required shall be made (except in the case of a Stock
Subdivision, Stock Combination or Stock Reclassification as provided for in
Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 
 
 
4

--------------------------------------------------------------------------------

 
 
(B) In computing adjustments under this Section 6(a), fractional interests in
Common Stock shall be taken into account to the nearest one-thousandth of a
share.
 
(C) If the Company shall take a record of the holders of the Common Stock for
the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.
 
(b) Adjustment to Exercise Price.
 
(i) Upon any adjustment to the Aggregate Number or of the kind and number of
Warrant Shares or other securities of the Company which are purchasable
hereunder pursuant to Section 6(a)(i), the Holder shall thereafter be entitled
to purchase such Aggregate Number of shares of Common Stock or other securities
resulting from such adjustment at an Exercise Price per share of Common Stock or
other security obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the Aggregate Number prior to such adjustment and
dividing by the Aggregate Number immediately following such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
 
(ii) In case at any time or from time to time the Company shall pay a dividend
or make a distribution in cash, securities or other assets to the holders of
Common Stock, other than (x) as described in Sections 6(a)(i)(A) and 6(a)(i)(D)
above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the Board of Directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend.  An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
(iii) Except for Exempted Securities and (y) pursuant to options, warrants and
conversion rights in existence on the date of issuance hereof, if and whenever
on or after the date of issuance hereof until the date that is eighteen (18)
months from such date the Company shall issue or sell or shall in accordance
with subparagraphs (1) to  (9) of this Section 6(b)(iii), inclusive, be deemed
to have issued or sold, any shares of its Common Stock for a consideration per
share less than the Exercise Price in effect immediately prior to the time of
such issue or sale, then forthwith upon such issue or sale (the “Triggering
Transaction”), the Exercise Price shall, subject to subparagraphs (1) to (9) of
this Section 6(b)(iii), inclusive, be reduced to the Exercise Price (calculated
to the nearest one-hundredth of a cent) determined by dividing:
 
 
5

--------------------------------------------------------------------------------

 
 
(A) an amount equal to the sum of (x) the product derived by multiplying the
Number of Common Shares Deemed Outstanding immediately prior to such Triggering
Transaction by the Exercise Price then in effect, plus (y) the consideration, if
any, received by the Company upon consummation of such Triggering Transaction,
by
 
(B) an amount equal to the sum of (x) the Number of Common Shares Deemed
Outstanding immediately prior to such Triggering Transaction plus (y) the number
of shares of Common Stock issued (or deemed to be issued in accordance with
subparagraphs (1) to  (9) of this Section 6(b)(iii), inclusive) in connection
with the Triggering Transaction.
 
For purposes of this Section 6(b)(iii), the term “Number of Common Shares Deemed
Outstanding” at any given time shall mean the sum of (x) the number of shares of
the Company’s Common Stock outstanding at such time, and (y) the number of
shares of the Company’s Common Stock deemed to be outstanding under
subparagraphs (1) to  (9) of this Section 6(b)(iii), inclusive, at such time.
 
For purposes of determining the adjusted Exercise Price under this Section
6(b)(iii), the following subparagraphs (1) to (9), inclusive, shall be
applicable:
 
(1) In case the Company at any time shall in any manner grant (whether directly
or by assumption in a merger or otherwise) any rights to subscribe for or to
purchase, or any options for the purchase of, Common Stock (“Options”) or any
Convertible Securities, whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable and the
price per share for which the Common Stock is issuable upon exercise, conversion
or exchange (determined by dividing (x) the total amount, if any, received or
receivable by the Company as consideration for the granting of such Options,
plus the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Options, plus, in the case of such Options
which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (y) the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities) shall
be less than the Exercise Price in effect immediately prior to the time of the
granting of such Option, then the total maximum amount of Common Stock issuable
upon the exercise of such Options, or, in the case of  Options for Convertible
Securities, upon the conversion or exchange of such Convertible Securities,
shall (as of the date of granting of such Options) be deemed to be outstanding
and to have been issued and sold by the Company for such price per share.  No
adjustment of the Exercise Price shall be made upon the actual issue of such
shares of Common Stock or such Convertible Securities upon the exercise of such
Options, except as otherwise provided in subparagraph (3) below.
 
 
6

--------------------------------------------------------------------------------

 
 
(2) In case the Company at any time shall in any manner issue (whether directly
or by assumption in a merger or otherwise) or sell any Convertible Securities,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the price per share for which Common Stock is issuable upon
such conversion or exchange (determined by dividing (x) the total amount
received or receivable by the Company as consideration for the issue or sale of
such Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (y) the total maximum number of shares of Common Stock issuable upon
the conversion or exchange of all such Convertible Securities) shall be less
than the Exercise Price in effect immediately prior to the time of such issue or
sale, then the total maximum number of shares of Common Stock issuable upon
conversion or exchange of all such Convertible Securities shall (as of the date
of the issue or sale of such Convertible Securities) be deemed to be outstanding
and to have been issued and sold by the Company for such price per share.  No
adjustment of the Exercise Price shall be made upon the actual issue of such
Common Stock upon exercise of the rights to exchange or convert under such
Convertible Securities, except as otherwise provided in subparagraph (3) below.
 
(3) If the purchase price provided for in any Options referred to in
subparagraph (1), the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in
subparagraphs (1) or (2), or the rate at which or number of shares of Common
Stock for which any Convertible Securities referred to in subparagraph (1) or
(2) are convertible into or exchangeable for Common Stock shall change at any
time (other than under or by reason of provisions designed to protect against
dilution of the type set forth in Section 6(a)(i)(B), Section 6(a)(i)(c) or
6(b)(iii)), the Exercise Price in effect at the time of such change shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold.  If the purchase
price provided for in any Option referred to in subparagraph (1) or the rate at
which or number of shares of Common Stock for which any Convertible Securities
referred to in subparagraphs (1) or (2) are convertible into or exchangeable for
Common Stock, shall be reduced at any time under or by reason of provisions with
respect thereto designed to protect against dilution, then in case of the
delivery of Common Stock upon the exercise of any such Option or upon conversion
or exchange of any such Convertible Security, the Exercise Price then in effect
hereunder shall forthwith be adjusted to such respective amount as would have
been obtained had such Option or Convertible Security never been issued as to
such Common Stock and had adjustments been made upon the issuance of the shares
of Common Stock delivered as aforesaid, but only if as a result of such
adjustment the Exercise Price then in effect hereunder is hereby reduced.
 
(4) On the expiration of any Option or the termination of any right to convert
or exchange any Convertible Securities, the Exercise Price then in effect
hereunder shall forthwith be increased to the Exercise Price which would have
been in effect at the time of such expiration or termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination, never been issued.
 
(5) In case any Options shall be issued in connection with the issue or sale of
other securities of the Company, together comprising one integral transaction in
which no specific consideration is allocated to such Options by the parties
thereto, such Options shall be deemed to have been issued without consideration.
 
 
7

--------------------------------------------------------------------------------

 
 
(6) In case any shares of Common Stock, Options or Convertible Securities shall
be issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received by the
Company therefor.  In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be the
fair value of such consideration as determined in good faith by the Board of
Directors.  In case any shares of Common Stock, Options or Convertible
Securities shall be issued in connection with any merger in which the Company is
the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value of such portion of the net assets and business of the
non-surviving corporation as shall be attributed by the Board of Directors in
good faith to such Common Stock, Options or Convertible Securities, as the case
may be.  If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Securities, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot be calculated at all at the time such Option or Convertible
Securities are issued or amended, any adjustment to the Exercise Price that
would result under the terms of this Section 6(b)(iii) at the time of such
issuance or amendment shall instead be effected at the time such number of
shares and/or amount of consideration is first calculable (even if subject to
subsequent adjustments), assuming for purposes of calculating such adjustment to
the Exercise Price that such issuance or amendment took place at the time such
calculation can first be made.
 
(7) The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any shares so owned or held shall be considered an issue or sale
of Common Stock for the purpose of this Section 6(b)(iii).
 
(8) In case the Company shall declare a dividend or make any other distribution
upon the stock of the Company payable in Options or Convertible Securities, then
in such case any Options or Convertible Securities, as the case may be, issuable
in payment of such dividend or distribution shall be deemed to have been issued
or sold without consideration.
 
(9) For purposes of this Section 6(b)(iii), in case the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them (x)
to receive a dividend or other distribution payable in Common Stock, Options or
in Convertible Securities, or (y) to subscribe for or purchase Common Stock,
Options or Convertible Securities, then such record date shall be deemed to be
the date of the issue or sale of the shares of Common Stock deemed to have been
issued or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right or subscription or
purchase, as the case may be.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Changes in Common Stock.  In case at any time the Company shall initiate any
transaction or be a party to any transaction (including, without limitation, a
merger, consolidation, share exchange, sale, lease or other disposition of all
or substantially all of the Company’s assets, liquidation, recapitalization or
reclassification of the Common Stock) in connection with which the previous
outstanding Common Stock shall be changed into or exchanged for different
securities of the Company or Capital Stock or other securities of another
corporation or interests in a non-corporate entity or other property (including
cash) or any combination of the foregoing (each such transaction being herein
called a “Transaction”), then, as a condition of the consummation of the
Transaction, lawful, enforceable and adequate provision shall be made so that
the Holder shall be entitled to elect, by written notice to the Company, to
receive (i) in exchange for the surrender of this Warrant to the Company and the
same Exercise Price (rather than the exercise thereof), the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, (ii) a new warrant in form and substance similar to,
and in exchange for, this Warrant to purchase all or a portion of such
securities or other property to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, for the same Exercise Price, or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.
 
(d) Other Action Affecting Capital Stock. 
 
(i) Other Action.  In case at any time or from time to time the Company shall
take any action of the type contemplated in Section 6(a) or (c) hereof but not
expressly provided for by such provisions, then, unless in the opinion of the
Board of Directors such action will not have a material adverse effect upon the
rights of the Holder (taking into consideration, if necessary, any prior actions
which the Board of Directors deemed not to materially adversely affect the
rights of the Holder), the Aggregate Number shall be adjusted in such manner and
at such time as the Board of Directors may in good faith determine to be
equitable in the circumstances.
 
(e) Notices.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Notice of Proposed Actions.  In case the Company shall propose (A) to pay
any dividend payable in stock of any class to the holders of the Common Stock or
to make any other distribution to the holders of the Common Stock, (B) to offer
to the holders of the Common Stock rights to subscribe for or to purchase any
Convertible Securities or additional shares of Common Stock or shares of stock
of any class or any other securities, warrants, rights or options (other than
the exercise of pre-emptive rights by a holder), (C) to effect any
reclassification of the Common Stock, (D) to effect any recapitalization, stock
subdivision, stock combination or other capital reorganization, (E) to effect
any consolidation or merger, share exchange, or sale, lease or other disposition
of all or substantially all of its property, assets or business, (F) to effect
the liquidation, dissolution or winding up of the Company, (G) to effect a
Change of Control (provided that notice of a Change of Control shall only be
provided upon the Company entering into a definitive agreement with respect to
such Change of Control and such information not being material non public
information) or Transaction or (H) to effect any other action which would
require an adjustment under this Section 6, then, in each such case, the Company
shall give to the Holder written notice of such proposed action, which shall
specify the date on which a record is to be taken for the purposes of such stock
dividend, stock subdivision, stock combination, distribution or rights, or the
approximate date on which such reclassification, recapitalization,
reorganization, consolidation, merger, share exchange, sale, lease, transfer,
disposition, liquidation, dissolution, winding up or other transaction is
expected to take place and the expected date of participation therein by the
holders of Common Stock (as applicable), if any such date is to be fixed, or the
date on which the transfer of Common Stock (as applicable) is expected to occur,
and shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Common Stock (as
applicable) and on the Aggregate Number after giving effect to any adjustment
which will be required as a result of such action.  Such notice shall be so
given in the case of any action covered by clause (A) or (B) above at least ten
(10) Business Days prior to the record date for determining holders of the
Common Stock (as applicable) for purposes of such action and, in the case of any
other such action, at least ten (10) Business Days prior to the earlier of the
date of the taking of such proposed action or the date of participation therein
by the holders of Common Stock (as applicable).
 
(ii) Adjustment Notice.  Whenever the Aggregate Number is to be adjusted
pursuant to this Section 6, unless otherwise agreed by the Holder, the Company
shall promptly (and in any event within ten (10) Business Days after the event
requiring the adjustment) prepare a certificate signed by the Chief Financial
Officer of the Company, setting forth, in reasonable detail, the event requiring
the adjustment and the method by which such adjustment is to be calculated.  The
certificate shall set forth, if applicable, a description of the basis on which
the Board of Directors in good faith determined, as applicable, the Fair Market
Value Per Share or the fair market value of any evidences of indebtedness,
shares of stock, other securities, warrants, other subscription or purchase
rights, or other property or the equitable nature of any adjustment under
Section 6(c) or (d) hereof, the new Aggregate Number and, if applicable, any new
securities or property to which the Holder is entitled.  The Company shall
promptly cause a copy of such certificate to be delivered to the Holder.  Any
other determination of fair market value shall first be determined in good faith
by the Board of Directors and be based upon an arm’s length sale of such
indebtedness, shares of stock, other securities, warrants, other subscription or
purchase rights or other property, such sale being between a willing buyer and a
willing seller.  In the case of any such determination of fair market value, the
Holder may object to the determination in such certificate by giving written
notice within ten (10) Business Days of the receipt of such certificate and, if
the Holder and the Company cannot agree to the fair market value within ten (10)
Business Days of the date of the Holder’s objection, the fair market value shall
be determined by a national or regional investment bank or a national accounting
firm mutually selected by the Holder and the Company, the fees and expenses of
which shall be paid 50% by the Company and 50% by the Holders that did not agree
with the valuation determined by the Company unless such determination results
in a fair market value more than 110% of the fair market value determined by the
Company, in which case such fees and expenses shall be paid by the Company.  The
Company shall keep at the Principal Office copies of all such certificates and
cause the same to be available for inspection at said office during normal
business hours by the Holder or any prospective purchaser of this Warrant (in
whole or in part) if so designated by the Holder.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 7.  
No Impairment.

 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Common Stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of this Warrant.
 
SECTION 8.  
Transfers of this Warrant.

 
(a) Generally.  Subject to the restrictions set forth in this Sections 1 and 8
of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b) Compliance with Securities Laws.  The Holder agrees that this Warrant and
the Warrant Shares may not be sold or otherwise disposed of except pursuant to
an effective registration statement under the Securities Act and applicable
state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 
 
(c) Restrictive Securities Legend.  For so long as the Warrant Shares have not
been registered under the Securities Act pursuant to the Registration Rights
Agreement, the certificate representing the Warrant Shares shall bear the
restrictive legend set forth below:
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 9.  
Events of Non-Compliance and Remedies.

 
(a) Events of Non-Compliance.  If the Company fails to keep and fully and
promptly perform and observe in any material respect any of the terms, covenants
or representations contained or referenced herein within thirty (30) days from
the earlier to occur of (i) written notice from the Holder specifying what
failure has occurred, or requesting that a specified failure be remedied or (ii)
an executive officer of the Company becoming aware of such failure (an “Event of
Non-Compliance”), the Holder shall be entitled to the remedies set forth in
subsection (b) hereof.
 
(b) Remedies.  On the occurrence of an Event of Non-Compliance, in addition to
any remedies the Holder may have under applicable law the Holder may bring any
action for injunctive relief or specific performance of any term or covenant
contained herein, the Company hereby acknowledging that an action for money
damages may not be adequate to protect the interests of the Holder hereunder.
 
SECTION 10.  
Definitions.

 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  
 
“Aggregate Number” has the meaning set forth in the Preamble.
 
“Board of Directors” means the Board of Directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cashless Exercise Shares” has the meaning set forth in Section 2(c).
 
“Change of Control” means (A) a consolidation, merger, reorganization or other
form of acquisition of or by the Company in which the Company’s stockholders
immediately prior to the transaction retain less than 50% of the voting power
of, or economic interest in, the surviving or resulting entity (or its parent),
(B) a sale of more than a majority of the Company’s assets, (C) the acquisition
by any person or group of persons of more than 50% of the Company’s outstanding
voting securities or (D) during any period of twenty-four (24) consecutive
months, Continuing Directors (as defined below) cease for any reason to
constitute a majority of the directors of the Board of Directors or the board of
directors of the surviving or resulting entity (or its parent).
 
 
12

--------------------------------------------------------------------------------

 
 
“Commencement Date” has the meaning set forth in the Preamble. 
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Company” has the meaning set forth in the Preamble.
 
“Continuing Director” means, as of any determination date, any member of the
Board of Directors or the board of directors of the surviving or resulting
entity (or its parent) who: (A) was a member of the Board of Directors as of
February 2, 2011, (B) was a member of the Board of Directors on the date that
was twenty-four (24) months prior to such determination date, (C) was a Series E
Designee, GFI Designee, DBIC Designee or Oak Designee (as such terms are defined
in the Certificate of Designation of the Series E Convertible Preferred Stock,
Series E-1 Convertible Preferred Stock and Series E-2 Convertible Preferred
Stock of the Company), (D) was nominated with the approval of a majority of the
Continuing Directors who were members of the Board of Directors at the time of
such nomination, or (E) was elected with the approval of holders of at least a
majority of the Series E Preferred Stock and Series E-2 Preferred Stock, voting
together as a separate class.
 
“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock (as applicable), either immediately or upon the onset of a specified date
or the happening of a specified event or (ii) stock appreciation rights, phantom
stock rights or other rights with equity features.
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Event of Non-Compliance” has the meaning set forth in Section 9(a).
 
“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Exempted Securities” has the meaning set forth in the Certificate of
Designation of the Series E Convertible Preferred Stock, Series E-1 Convertible
Preferred Stock, and Series E-2 Convertible Preferred Stock of the Company.
 
“Exercise Shares” has the meaning set forth in Section 2(c).
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).
 
 
13

--------------------------------------------------------------------------------

 
 
“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the last reported sales price as reported on such exchange or market;
(b) if the shares are not listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the average of the last reported closing bid and asked quotation for the
shares as reported on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or a similar service if NASDAQ is not reporting such
information; and (c) if the shares are not listed or admitted for trading on any
national securities exchange or included in The NASDAQ National Market or NASDAQ
SmallCap Market or quoted by NASDAQ or a similar service, the average of the
last reported bid and asked quotation for the shares as quoted by a market maker
in the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation).  In the absence of any available public
quotations for the Common Stock, the Board of Directors shall determine in good
faith the fair value of the Common Stock.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.
 
“Number of Common Shares Deemed Outstanding” has the meaning set forth in
Section 6(b)(iii).
 
“Options” has the meaning set forth in Section 6(b)(iii)(1).
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
“Principal Office” means the Company’s principal office as set forth in Section
16 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement dated as of the date hereof among the Company, the
Holder and the other parties set forth on Schedule I thereto, as amended or
supplemented from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).
 
“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).
 
“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 
 
 
14

--------------------------------------------------------------------------------

 
 
“Stockholders’ Agreement” means the Series E Stockholders’ Agreement dated as of
the date hereof among the Company, the Holder and the other parties set forth on
Schedule A thereto, as amended or supplemented from time to time.
 
“Transaction” has the meaning set forth in Section 6(c).
 
“Transaction Documents” means this Warrant, the Unit Purchase Agreement and the
Registration Rights Agreement, the Stockholders’ Agreement and any other
agreements or documents delivered in connection herewith or therewith.
 
“Unit Purchase Agreement” has the meaning set forth in Section 1(a).
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification, pursuant to Section 6, or
in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.
 
 
SECTION 11.  
Survival of Provisions.

 
Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.
 
SECTION 12.  
Delays, Omissions and Waivers.

 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
SECTION 13.  
Rights of Transferees.

 
Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 14.  
Captions.

 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 
SECTION 15.  
Notices.

 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
If to the Company:
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  President
Fax No:  (212) 946-3999
   
With a copy to:
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900
   
If to the Holder:
[●]
   
With a copy to:
[●]



All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
SECTION 16.  
Successors and Assigns.

 
This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 
 
SECTION 17.  
Governing Law, Jurisdiction, Jury Trial.

 
 
16

--------------------------------------------------------------------------------

 
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 


 
SECTION 18.  
Severability.

 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
SECTION 19.  
Entire Agreement.

 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.
 
SECTION 20.  
Headings.

 
The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.
 
SECTION 21.  
No Strict Construction.

 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 22.  
Representations, Warranties and Covenants.

 
The Company hereby represents, warrants and covenants to the Holder that, so
long as the Holder holds this Warrant or any Warrant Shares, the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.
 
 
DATED:  December __, 2011
BONDS.COM GROUP, INC.
                                  By:         Name:        
Title:
   

 
 
19

--------------------------------------------------------------------------------